Citation Nr: 1024083	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for cervical spine disability has been 
received.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Whether new and material evidence to reopen a claim for 
service connection for left shoulder disability has been 
received.

4.  Entitlement to service connection for left shoulder 
disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 
1969.
 
The issues pertaining to cervical spine disability and left 
shoulder disability come before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision.  The issue of TDIU comes before the Board on appeal 
from a February 2008 rating decision.  In March 2009, the 
Board remanded these issues for further development.  
Subsequently, the Veteran testified at a Board hearing before 
the undersigned in April 2010.  A copy of the hearing 
transcript has been associated with the claims file. 

The Veteran submitted additional evidence to the Board at the 
hearing.  However, this evidence was not pertinent to the 
issues on appeal and thus, waiver of RO consideration of this 
evidence is not necessary.  38 C.F.R. § 20.1304(c).   

The U. S. Court of Appeals for Veterans Claims (Court) 
recently found that the use of 'condition(s)' in regulation 
38 C.F.R. § 3.159(a)(3) indicates that a single claim can 
encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within 
the scope of the filed claim will be considered.  Clemons v. 
Shinseki, 23 Vet.App. 1 (2009).  In accordance with this 
decision, the Board has recharacterized the issues on the 
front page of this decision in order to encompass all 
disabilities of the cervical spine and left shoulder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cervical 
spine disability and left shoulder disability as well as 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was 
denied by a July 2002 rating decision; the Veteran failed to 
initiate an appeal from that decision.   

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for a 
cervical spine disability has been received since the July 
2002 rating decision. 

3.  Service connection for a left shoulder disability was 
denied by a July 2004 Board decision; the Veteran failed to 
initiate an appeal from that decision.   

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for a left 
shoulder disability has been received since the July 2004 
Board decision. 


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied entitlement 
to service connection for a cervical spine disability, is 
final.  38 U.S.C.A.  § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 2002 rating decision, and thus, the claim for service 
connection for a cervical spine disability is reopened.  38 
U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The July 2004 Board decision, which denied entitlement to 
service connection for a left shoulder disability, is final.  
38 U.S.C.A.  § 7104 (West 2002).

4.  New and material evidence has been received since the 
July 2004 Board  decision, and thus, the claim for service 
connection for a left shoulder disability is reopened.  38 
U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).



Cervical Spine Disability

The issue of service connection for a cervical spine 
disability was denied in a July 2002 rating decision.  The 
Veteran failed to initiate an appeal from that decision.  
Under the circumstances, the Board finds that the July 2002 
rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the July 2002 rating decision, additional evidence has 
become part of the record, including private treatment 
records, VA treatment records, VA fee-based examination 
reports, and the Board hearing transcript.  Significantly, an 
April 2006 VA fee-based examination noted that the Veteran's 
right shoulder disability was due to an injury, which 
occurred from trauma from a helicopter accident with 
associated cervical spine trauma.  Follow up was recommended 
for cervical spine based on history.  In other words, it 
appears that the examiner was associating the Veteran's 
cervical spine disability with either his right shoulder 
disability or the incident that caused his right shoulder 
disability.  

The Board finds that the additional evidence submitted since 
the July 2002 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the Veteran has a cervical spine disability 
that manifested in service or is proximately due to or 
aggravated by his service-connected right shoulder 
disability, which is necessary to substantiate the Veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue  of 
entitlement to service connection for cervical spine 
disability is reopened.  38 U.S.C.A. § 5108.

Left Shoulder Disability

The issue of entitlement to service connection for a left 
shoulder disability was initially denied in a November 1992 
rating decision.  Subsequently, the RO again denied the issue 
in a July 2000 rating decision because new and material 
evidence had not been submitted to reopen the claim.  The 
Veteran appealed this decision to the Board, which denied the 
issue in a July 2004 decision.  The Veteran failed to 
initiate an appeal from that Board decision.  Under the 
circumstances, the Board finds that the July 2004 decision 
became final.  38 U.S.C.A. § 7104.  

Since the July 2004 Board decision, additional evidence has 
become part of the record, including private treatment 
records, VA treatment records, VA fee-based examination 
reports, and the Board hearing transcript.  Significantly, a 
May 2008 VA fee-based examination indicated that the 
Veteran's left shoulder pain occurred due to overuse.  In his 
hearing testimony, the Veteran claimed that he overused his 
left shoulder because of the limitation of his service-
connected right shoulder. 

The Board finds that the additional evidence submitted since 
the July 2004 Board decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the Veteran has a left shoulder disability 
that manifested in service or is proximately due to or 
aggravated by his service-connected right shoulder 
disability, which is necessary to substantiate the Veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue  of 
entitlement to service connection for left shoulder 
disability is reopened.  38 U.S.C.A. § 5108.

Veteran Claims Assistance Act of 2000

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen the 
issues of entitlement to service connection for cervical 
spine disability and left shoulder disability.  To that 
extent, the appeal is granted, subject to the directions set 
forth in the following Remand section of this decision.


REMAND

The present appeal includes the issues of entitlement to 
service connection for a cervical spine disability and a left 
shoulder disability.  The Veteran has continuously claimed 
since his discharge from service that he was involved in a 
helicopter incident while in service.  He asserts that he 
injured his cervical spine and left shoulder in the same 
incident where he injured his service-connected right 
shoulder disability.  Recent United States Court of Appeals 
for the Federal Circuit (Federal Circuit) decisions have 
found that lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Significantly, treatment records do document an injury to the 
right shoulder when the Veteran fell in January 1969.  Thus, 
the Board finds that a VA examination is necessary to 
determine whether the Veteran's current cervical spine and 
left shoulder disabilities occurred during the same incident 
in order to meet the requirements of 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

Further, the Board notes that when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Although the May 2008 VA fee-based examiner opined 
that the left shoulder disability was not related to the 
right shoulder disability.  It does not appear that the 
claims file was reviewed in association with this 
examination.  Moreover, the examiner did not give an opinion 
as to aggravation and he appeared to contradict himself by 
indicating that the left shoulder disability was due to 
overuse, but then finding that it was impossible to relate to 
the two conditions.  Further, the Veteran has not been 
afforded a VA examination with respect to his cervical spine 
disability.  Therefore, the VA examination should also 
address whether the Veteran's cervical spine and left 
shoulder disabilities are proximately due to or aggravated by 
his service-connected right shoulder disability pursuant to 
38 C.F.R. § 3.310.  

The Veteran is also seeking entitlement to TDIU.  Given that 
the issue of TDIU is inextricably intertwined with the other 
two issues on appeal, this issue must also be returned to the 
RO.  Importantly, the Veteran meets the schedular criteria 
for TDIU pursuant 38 C.F.R. § 4.16(a).  It appears that the 
Veteran was afforded a VA fee-based examination in July 2008 
to determine whether his service-connected disabilities 
affected the Veteran's ability to obtain and retain 
substantially gainful employment.  While the examiner 
determined that the Veteran could perform sedentary 
activities, it is unclear whether the claims file was 
available for review in connection with the examination.  
Thus, in light of the need to remand this issue, the Board 
finds that the Veteran should be afforded another VA 
examination.     

Lastly, in his hearing testimony, the Veteran appeared to 
indicate that he has received treatment at the VA for his 
disabilities.  The most recent treatment records in the 
claims file are from June 2006.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain an VA treatment records from June 2006 to the present.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 
(1992).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Appropriate action should be taken to 
obtain copies of any VA treatment records 
from June 2006 to the present.  If there 
are no records, it should be clearly 
documented in the claims file.  

2.  The Veteran should be scheduled for a 
VA orthopedic examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All disorders of the 
cervical spine and left shoulder found on 
examination should be clearly reported.  
Any medically indicated tests, such as x-
rays, should be accomplished.  

After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current cervical spine and left 
shoulder disabilities are causally 
related to the January 1969 incident 
where the Veteran injured his right 
shoulder documented in the service 
treatment records?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current cervical spine and left 
shoulder disabilities are proximately due 
to, or caused by, the Veteran's service-
connected right shoulder disability?  

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current cervical spine and left 
shoulder disabilities have been 
aggravated by the Veteran's service-
connected right shoulder disability? 

A detailed rationale should be provided 
for all opinions expressed.  

3.  The Veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the severity of his service-
connected disabilities and their impact 
on his ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should offer an 
opinion on the effect of the Veteran's 
service-connected disabilities on his 
ability to obtain and retain 
substantially gainful employment.  A 
detailed rational for all opinions 
expressed should be provided.

4.  After completion of the above, in the 
interest of avoiding future remand, the 
RO should review the examination reports 
and determine if any additional medical 
opinions should be posed to the examiners 
in view of the findings on examinations.  
For example, if the examiner finds that a 
cervical spine disability is related to 
service or to a service-connected 
disability, an opinion might be necessary 
on the question of whether any left 
shoulder disability is proximately due to 
or caused by, or has been aggravated by, 
the cervical spine disability.  Further, 
the RO should also review the examination 
reports to ensure that the above 
questions have been clearly answered and 
a rationale furnished for all opinions.  
If not, appropriate action should be 
taken to remedy any such deficiencies in 
the examination reports. 

5.  After all necessary development has 
been accomplished, the RO should review 
the expanded records and adjudicate the 
service connection claims under a merits 
analysis and determine whether TDIU is 
warranted.  If any benefit remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


